Name: Decision of the European Central Bank of 22Ã April 2004 laying down the terms and conditions for transfers of the European Central BankÃ¢ s capital shares between the national central banks and for the adjustment of the paid-up capital (ECB/2004/7)
 Type: Decision
 Subject Matter: financial institutions and credit;  European construction;  EU institutions and European civil service;  monetary economics;  EU finance
 Date Published: 2004-06-09

 9.6.2004 EN Official Journal of the European Union L 205/9 DECISION OF THE EUROPEAN CENTRAL BANK of 22 April 2004 laying down the terms and conditions for transfers of the European Central Banks capital shares between the national central banks and for the adjustment of the paid-up capital (ECB/2004/7) (2004/504/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 28.5 thereof, Whereas: (1) The adjustment of the weightings assigned to the national central banks (NCBs) in the expanded key for subscription to the European Central Banks (ECBs) capital (hereinafter the capital key weightings and the capital key respectively) as provided for in Decision ECB/2004/5 of 22 April 2004 on the national central banks' percentage shares in the key for subscription to the European Central Banks capital (1) requires the Governing Council to determine the terms and conditions for transfers of capital shares between the NCBs that are part of the European System of Central Banks (ESCB) on 30 April 2004 in order to ensure that the distribution of these shares corresponds to the adjustments made. (2) Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka, Eesti Pank, the Central Bank of Cyprus, Latvijas Banka, Lietuvos bankas, Magyar Nemzeti Bank, the Central Bank of Malta, Narodowy Bank Polski, Banka Slovenije and NÃ ¡rodnÃ ¡ banka Slovenska (hereinafter the acceding country NCBs) only become part of the ESCB on 1 May 2004, which means that transfers of capital shares pursuant to Article 28.5 of the Statute do not apply to the acceding country NCBs. (3) Decision ECB/2004/6 of 22 April 2004 laying down the measures necessary for the paying-up of the European Central Banks capital by the participating national central banks (2) determines how and to what extent the NCBs of the Member States that have adopted the euro (hereinafter the participating NCBs) should pay up the ECBs capital in view of the expanded capital key. Decision ECB/2004/10 of 23 April 2004 laying down the measures necessary for the paying-up of the European Central Banks capital by the non-participating national central banks (3) determines the percentage that the NCBs of the Member States that have not adopted the euro on 1 May 2004 (hereinafter the non-participating NCBs) should pay up on 1 May 2004 in view of the expanded capital key. (4) The participating NCBs paid up their shares in the ECBs subscribed capital as required under Decision ECB/2003/18 of 18 December 2003 laying down the measures necessary for the paying-up of the European Central Banks capital by the participating national central banks (4). In view of this fact, Article 2 of Decision ECB/2004/6 states that either a participating NCB should transfer an additional amount to the ECB, or the ECB should transfer an amount back to a participating NCB, as appropriate, in order to arrive at the amounts shown in the table in Article 1 of Decision ECB/2004/6. Likewise, Danmarks Nationalbank, Sveriges Riksbank and the Bank of England paid up their shares in the ECBs subscribed capital as required under Decision ECB/2003/19 of 18 December 2003 laying down the measures necessary for the paying-up of the European Central Banks capital by the non-participating national central banks (5). In view of this fact, Article 2(1) of Decision ECB/2004/10 states that each of these three NCBs should either transfer an additional amount to the ECB, or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the table in Article 1 of Decision ECB/2004/10. Article 2(2) of Decision ECB/2004/10 states that each of the acceding country NCBs should transfer to the ECB the amount shown next to its name in the table in Article 1 of the same Decision, HAS DECIDED AS FOLLOWS: Article 1 Transfer of capital shares Considering the share in the ECBs capital that each of the participating NCBs, as well as Danmarks Nationalbank, Sveriges Riksbank and the Bank of England, will have subscribed on 30 April 2004 and the share in the ECBs capital that each of these NCBs will subscribe from 1 May 2004 as a consequence of the adjustment of the capital key weightings as described in Article 2 of Decision ECB/2004/5, these NCBs shall transfer capital shares among themselves via transfers to and from the ECB to ensure that the distribution of capital shares on 1 May 2004 corresponds to the adjusted weightings. To this effect, each of these NCBs shall, by virtue of this Article and without any further formality or act being required, either transfer or receive on 1 May 2004 the share in the ECBs subscribed capital shown next to its name in the fourth column of the table in Annex I to this Decision, whereby + shall refer to a capital share that the ECB shall transfer to the NCB and - to a capital share that the NCB shall transfer to the ECB. Article 2 Adjustment of the paid-up capital 1. Considering the amount of the ECBs capital that each NCB has paid up (if any) and the amount of the ECBs capital that each NCB shall pay up on 1 May 2004, as set out in Article 1 of Decision ECB/2004/6 for the participating NCBs and Article 1 of Decision ECB/2004/10 for the non-participating NCBs respectively, each NCB shall on 3 May 2004 either transfer or receive the net amount (in euro) shown next to its name in the fourth column of the table in Annex II to this Decision, whereby +A shall refer to an amount that the NCB shall transfer to the ECB and - to an amount that the ECB shall transfer to that NCB. 2. On 3 May 2004, the ECB and the NCBs that are under an obligation to transfer an amount under paragraph 1 shall each separately transfer any interest accruing over the period from 1 May 2004 until 3 May 2004 on the respective amounts due from the ECB and such NCBs under paragraph 1. The transferors and recipients of this interest shall be the same as the transferors and recipients of the amounts on which the interest accrues. Article 3 General provisions 1. The transfers described in Article 2 shall take place through the Trans-European Automated Real-time Gross settlement Express Transfer system (TARGET). 2. Where an NCB does not have access to TARGET on 3 May 2004, it shall transfer the amounts described in Article 2 on 3 May 2004 by crediting an account that the ECB shall nominate in due time. 3. Any interest accruing under Article 2(2) shall be calculated on a daily basis, using the actual 360-day method of calculation, at a rate equal to the marginal interest rate used by the ESCB in its most recent main refinancing operation. 4. The ECB and NCBs that are under an obligation to make a transfer under Article 2 shall, in due course, give the necessary instructions for duly executing such transfer on time. Article 4 Final provision This Decision shall enter into force on 23 April 2004. Done at Frankfurt am Main, 22 April 2004. The President of the ECB Jean-Claude TRICHET (1) See page 5 of this Official Journal. (2) See page 7 of this Official Journal. (3) See page 19 of this Official Journal. (4) OJ L 9, 15.1.2004, p. 29. (5) OJ L 9, 15.1.2004, p. 31.